Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 1 01 23 Page|D: 1
1544 (R°V' 06/17> CIVIL COVER SHEET

The ._1 S 44 civil cover sheet and the information contained herein neither re lace nor sup}()}cment the filin and service of pleadings or other papers as re uired by law, except as
provrded by logal rules of court, Tlns form, approved by the Judicial Con 'erence of the nited States in eptember 1974, is required for the use of the lerk of Court for the
purpose of initlating the civll docket sheet. (SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM,)

IEJggnI}a)IEGEiMTIFFS L&qusl¥i§al?iéei`l€r,[c§mpany of North America

 

(b) County of Residence ofFirst Listed Plaintiff §__e_[g§_n~ County of Residonce ofFirst Listed Defcndant ______~_ ___________________________
(EXCEPTIN U.S. PLA]NTIFF CASES) (]N U.S. PLA[NTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASBS, USE THE LOCATION OF
_ THE 'l`RACT OF LANI) INVOLVED.

(C) A.ttorneys Fir)n Name, Address, and Telephone Number) Attorneys (IfKnown)
Law Offlces of arbara Comerford
45 Eisenhower Drive, Su|te 280, Paramus, NJ 07652

 

 

 

 

 

         

 
 

 
   

 
 
 
 

          
    

      
 

     

       

       

         
 

      
 
       

 

 

 

 

 

 

 

 

 

 

(201) 444~4493
II. BASIS OF JURISDICTION (Place an "X" in OneBox ()nly) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" m One Boxfm'}’laintzy?"
(For Diversity Cases Only) and One Box for Defendanl)
1`,'1 1 U.S. Govcrnmcnt 5 3 Fedcrnl Question PTF DEF PTF DEF
Plaintiff (U.S. GovernmentNol a Parly) Citizen of This S'wte 121 1 1'_`1 l Incorporated or Principal Place 111 4 111 4
_ ofBusiness In This State
|J 2 U.S. Govornmcnt Cl 4 Divcrsity Citizcn ot`Anothcr Stnte [] 2 111 2 lncorporutcd and Principal Place Cl 5 121 5
Defendant (lndicate Citz`zenship ofl’arties in Item III) of Busi\)ess In Another State
Citizen or Subjeoc ofa |.“J 3 111 3 Fareign Nation 13 6 l‘J 6
Foreign Country
IV NATURE OF SUIT (PIace an "X” in Une Box U)zly) Click here fo Nature of guit C‘ode Des tionq
1`.'.1 110 Insurunce PERSONAL INJURY PERSONAL INJURY E1 625 Drug Relatcd Scizurc El 422 Appcal 28 USC 158 111 375 Falsc Cluims Act
111 120 Marine 111 310 Airplane 111 365 Personal Injury - ofl’ropeny 21 USC 881 C'| 423 Withdrawal 0 376 Qui Tam (31 USC
111 130 Millcr Act 111 315 Airplane Product Produc¢ Liability 111 690 Othcr 28 USC 157 3729(&))
1`_‘1 140 Negotiable lnstrument Liability 111 367 I:lealth Care/ 11'1 400 State chpportionment
E| 150 Recovery ot`Ovcrpaymcnt 111 320 Assnult, Libcl & Pharmaccutioal , 1 _-. ' El 410 Antitrust
& Ent`orcement of Judgment Slander Personul lnjury 121 820 Copyrights Cl 430 Banks and Bunking
121 151 Medicare Act 111 330 Federul Employers’ Product liability E.`l 830 .Patent 13 450 Commerco
111 152 Recovery of Defaulted Liability 111 368 Asbestos Porsonal 111 835 Patent - Abbrcviuted 1`.'1 460 Dcpor“ration
Student Loans 111 340 Mnrine lnjury I’roduct New Drug Appiication lj 470 Ruckei'eer lniluenced and
(Excludes Vetcrans) 111 345 Morinc Product Liability 111 840 Tradcmark Corrupt Organizations
13 153 Recovery of Overpayment Liability PERSONAL PROPERTY _EB:E 12 \ 111 480 Consurner Credit
of Veteran’s Bencfits 13 350 Motor Vehicle EJ 370 Other qud 710 Fair Labor Stzmdards 1'_'1 861 HIA (139511) lj 490 Cuble/Sut TV
111 160 Stookholdcrs’ Suits [J 355 Motor Vohicle El 371 Truth in Lending Act 111 862 Black Lung (923) 13 850 Securities/Commodities/
111 190 Othcr Contract I’roduct Liability 111 380 Other Persoual D 720 Labor/Managemont Cl 863 DIWC/DIWW (405(g)) Exchango
111 195 Contrnct Product Liability 111 360 Other Personal Property Damagc Rclatlons Cl 864 SSID Title XVI 111 890 Othcr Statutory Actions
13 196 Franchise Injury 111 385 Property Damage 1`J 740 Railway Labor Act 0 865 RS`.I (405(g)) |II 891 Agricultural Acts
U 362 Pers<mal Injury - Pr'oduct Liability 111 751 Famiiy and Medical El 893 anironmcntal Mat¢ers
Medical Mal ` `Leave Act E.'l 895 Freedom of Information
§ §111,88 8 ` " 1181)1$1 181 §11£1?1‘1§1§0“\. 1 Cl 790 Other Lubor Litigation 1111-ll . Act
\'_'1 210 Land Condemnation 13 440 Otlrer Civil Rights Habeas Col‘pus: 128 791 Employee Retirement EI 870 Tuxes U.S. Plaintlff 13 896 Arbitration
U 220 Foreolosuxe [] 441 Voting 1`_`1 463 Alieo Detaincc Income Security Act or Defendant) 13 899 Administmtivc Procedurc
111 230 Rent Lez\se & chctment 121 442 Employmcnt U 510 Motions to Vncate [J 871 IRS -------- Third Party Act/Review or Appeal of
|l'] 240 Torts to Land L'.l 443 Housing/ Sentence 26 USC 7609 Agoncy Decision
13 245 Tort Product Liubllity Accommodations 111 530 General 111 950 Consiltutionality of
111 290 All Olher Real Propeny 111 445 Amer. w/Disabilities - 111 535 Dcath Pcne\lly %» ' ` 1113 _` " State Statufes
Employment ()thcr: 111 462 Naturalizutlon Applicntlon
Cl 446 Amer. w/Disabilities ~ El 540 Mandamus & Other 13 465 Other lmmigru(ion
Other 111 550 Civil Righls Actions
0 448 Edueation lIl 555 Prison Conditiou
13 560 Civil Detaince -
Conditions of
Conflncment
V. ORIGIN (I’Iave an "X" in One Box Only)
M 1 Original El 2 Removed from 111 3 R.cmanded from 13 4 Reinstated or l'J 5 Tl~ansfen~ed from El 6 Multidistrict Lj 8 Multidistrict
Procecding State Court Appcllate Court Rcopened Another District litigation ~ Litigation »
¢s'pecijj)) Transfer Direct File
Cite tl\c U.S. Civil Statute under Wit;ich you arc filing (Do not altejurésdlctlog`al statutes§¢nless1d€v§rslt})):
. . Lawsuit for Lonq Term Disa ilitv Benefits pursuant to RlS ,29 U. .C. 2
4 ~ 1 1
VI' CAUSL OD AC l ION Brief description of cause:
VII. REQUESTED IN El cHEcK w THIS ls A cLASS ACTIQN DE`MAND $ CHECK YES only if demanded in eomplainr:
C()MPLAINT; UND'ER RULE 23, F.R.Cv.P. JURY I)EMANI): 111 Yes NNO
VIII. RELATEI) CASE(S) g z l
1 m ' s :
IF ANY (ee "s’ °' 0") JuDGE ,\ ,DOCKET NUMBER

 

 

l uli'

DATE /-9" l Vr/ c § ‘ sIGNATURnoF ATCTW%W\:

FOR OF ilCE USE ONLY '

 

RECEIPT # AMOUN'l` APPLY|`NG IFP JUDGE MAG4 JUDGE

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 2 ot 23 Page|D: 2

JS 44 Reverse (Rev. 06/17) `

INSTRUCTIONS .FOR ATTORNEYS C()MPLETING CIVI.L COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This foiin, approved by the Judicial Conferencc of tlie United States in September 1974, is
required for the use of the Clcrk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint tiled. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(C)

II.

III.

VI.

VII.

VIII.

Plaintii'is~Defeiidaiits. Enter names (last, first, middle initial) of plaintiff and defendant lf the plaintiff or defendant is a govermnent agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first thc agency and
then the official, giving both name and title. `

Couiity oi` Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing (NOTE: ln land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone n‘umber, and attorney of record. lf there are several attorneys, list them on an attaeh.ment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Ru.lc 8(a), F.R.CV.P., which requires that jurisdictions be shown in pleadings Place an "X"
in one of the boxes. lf there is more than one basis ofjurisdietioii, precedence is given in the order shown below.

United States plaintiff (l) lurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included liere.
United States defendant (2) Wheii the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S, is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked

Diversity of citizenship (4) This refers to suits under 28 U.S.C. 1332, Where parties are citizens of different states. When Box 4 is cliecked, the
citizenship of the different parties must be checked (Sec Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal I’iirties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Naturc of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable Click here for: Nature of Suit Code Descriptioiis.

()rigin. Place an "X" in one of the seven boxes.

Original Proceedings. (l) Cases which originate in the United States district courts.

Removed from Statc Court. (2) Proccedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
thn the petition for removal is graiited, check this box.

Remanded from Appellate Courti (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date. l

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another `District, (5) `For cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for Within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation - Trans'fer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Mastcr MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description ofthc cause. Do not cite jurisdictional
statutes unless divei'sity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception of cable service

Requested in Complaiiit. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.CV.P.
Dernand. ln this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded

.Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 3 of 23 Page|D: 3

The Law Office of Barbara B. Comerford
45 Eisenhower Drive

Paramus, New Jersey 07652

Telephone: 201-485-8806

Fax: 201-485-7014

Attorneys for Plaintiff Eugenia Lubin

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
EUGENIA LUBIN '
l Civil Action No.
Plaintiff,
COMPLAINT
vs.

LIFE INSURANCE COl\/IPANY OF
NORTH Al\/IERICA,

Defendant.

 

Plaintiff, Eugenia Lubin (hereinafter “Plaintiff’ or “l\/Is. Lubin”), by way of Complaint

against the Defendant, alleges as follows:
JURISDICTION

l. Plaintiff resides at 6 Viola Terrace, Washington Township, NJ 07676.

2. Defendant, Life Insurance Company of North America d/b/a LINA Group
Insurance (hereinafter “Defendant” or “LINA”) is an insurance company organized and existing
under the laws of the United States, with a principal place of business being 1601 Chestnut
Street, Philadelphia, PA, 19192, and is authorized to do business in the State of New Jerseyl

3. Immediately prior to her disability, l\/ls. Lubin was employed by UBS Financial

Services, Inc. (hereinafter “UBS”).
4. By virtue of her employment with UBS, Ms. Lubin was eligible to participate in

Group Policy number LK~030545 (Exhibit A), issued by Defendant to the Trustee of the Group
1

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 4 of 23 Page|D: 4

lnsurance Trust for Employees in the Finance, lnsurance and Real Estate Industry (the Trustee),
and in which UBS was and/or is a subscriber at all relevant times

5. This is a group policy underwritten by Defendant. Under the terms of the policy,
the Trustee is the policyholder and plan administrator and has designated Defendant as claims
fiduciary to evaluate claims and pay benefits under the plan.

6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as the
claims herein arise under the Employee Retirement lncome Security Act 29 U.S.C. § 1132 _e_t
M

7 . Venue is proper in this Court pursuant to 28 U.S.C. §1391 in that Plaintiff resides

in New Jersey.

ESSENTIAL FACTS
8. Plaintiff Eugenia Lubin is a 58 year-old woman.
9. Prior to her disability, MS. Lubin worked as a software engineer and Senior

Associate of Systems Development at UBS. Her occupation required her to research, design and
develop software She worked with minimal supervision and supervised others

10. In l\/Iarch 2008, l\/Is. Lubin was diagnosed with breast cancer, specifically bilateral
invasive duct carcinoma.

11. On June 19, 2008, Ms. Lubin underwent a right total mastectomy and left
modified radical mastectomy with level 2 and 2 axillary lymph node dissection.

12. Following her double mastectomy, Ms. Lubin underwent four cycles of
chemotherapy beginning in August 2008.

13. Following the onset of chemotherapy, l\/ls. Lubin began experiencing cognitive

impairment as a result of treatment including impaired memory and concentration

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 5 of 23 Page|D: 5

14. Due to her condition, Ms. Lubin applied for Long Term Disability benefits under
the Policy, and LINA approved her claim as of November 18, 2008 after the expiration of the

applicable elimination period.

15. The LTD Policy defines “Disability/Disabled” as follows:

An Employee is Disabled if, because of Injury or Sickness, he or she is
unable to perform all the material duties of his or her regular occupation,
or solely due to Injury or Sickness, is unable to earn more than 80% of his
or her lndexed Covered earnings

16. l\/ls. Lubin’s chemotherapy continued until August of 2009.

17. Ms. Lubin continued to experience cognitive impairment following her
chemotherapy as a result of the effects of chemotherapy on her nervous system. These
impairments are commonly known as “chemo brain.”

18. Due to the adverse effects of her chemotherapy medication, Ms. Lubin also
suffered ovarian failure and underwent a salpingo-oopherectomy-removal of both the ovaries
and fallopian tubes-in January 2009.

19. l\/ls. Lubin began treatment with Letrozole, an estrogen-blocking drug used to
treat breast cancer, which she continues to take to date.

20. Despite her illness and the effect of chemotherapy on her body, LINA terminated
l\/[s. Lubin’s LTD benefits via letter dated June 18, 2009_before her chemotherapy was even
complete

21. l\/ls. Lubin, via counsel, appealed LINA’s termination via letter dated September
21, 2009. The appeal documented Ms. Lubin’s continued disability to breast cancer, symptoms
of chemotherapy, and the serious and life changing surgery involving the removal of multiple

organs that she was forced to undergo to save her life. lt noted that she was undergoing daily

hormone therapy and was experiencing fatigue, joint and muscle pain.

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 6 of 23 Page|D: 6

22. On October 15, 2009, Ms. Lubin underwent neuropsychological testing with
Denise Correa, Ph.D. at Memorial Sloan Kettering Cancer Center, where Ms. Lubin has been
treated since 2008.

23. Dr. Correa performed a full battery of testing and documented impairments in
auditory and working memory; cognitive flexibility; semantic fluency; verbal abilities; attention;
graphomotor speed; phonemic verbal fluency; visual spatial skills; and abstract reasoning

24. Dr. Correa opined that the results of her testing demonstrated “primary executive
dysfunction consistent with the frontal symptom disturbance.” Given when the symptoms began,
Dr. Correa linked them “to the adverse effects of chemotherapy and hoimonal treatment.”

25. Despite the substantial medical evidence of record documenting the life
threatening illness, major surgery, chemotherapy, removal of ovaries and fallopian tubes, side
effects of treatment including joint and muscle pain, fatigue, and sleep disturbance, and
objectively documented cognitive impairment due to chemotherapy treatment, LINA sent a letter
dated December lO, 2009 advising Ms. Lubin that it determined that her disability was actually a
mental illness and that it would only pay her under the policy’s 24-month mental-nervous
limitation

26. On September 15, 2010, Ms. Lubin underwent repeat neuropsychological testing
with Wilfred van Gorp, Ph.D. at Columbia University. Dr. van Gorp administered a battery of
tests which revealed valid effort and impairments in attention and concentration; verbal and
visual memory; executive function particularly in the context of time pressure; processing speed;
verbal abilities (even factoring in that Ms. Lubin is not a native English speaker); and
visuospatial abilities.

27. Dr. van ,Gorp concluded, “Ms. Lubin’s cognitive functioning represents a

dementia syndrome of unknown origin” and neurolo gic in nature, likely related to chemotherapy

4

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 7 of 23 Page|D: 7

28. In October 2009, Ms. Lubin began treatment with psychiatrist Marina Tourkova,
M.D. Dr. Tourkova documented that Ms. Lubin began treatment with her due to secondary
anxiety and depression as a result of her life~altering, traumatic and life-threatening disease.

_29. Effective December 18, 2009, Ms. Lubin was awarded Social Security Disability
benefits on her initial application based upon a determination that she is disabled from any
substantial gainful activity.

30. LINA benefitted financially from l\/Is. Lubin’s SSA award by enjoying a reduction
in her monthly LTD benefit by the amount of her monthly Social Security award.

31. l\/Is. Lubin continued to treat for her secondary anxiety and depression as a result
of her life-altering, traumatic and life-threatening disease Over time, Dt. Tourkova would note
that these secondary conditions improved.

32. On February 25, 2011, at LlNA’s request, Ms. Lubin underwent a
neuropsychological evaluation at LINA’s request With Dante l\/lercurio, Ph.D. Dr. Mercurio
conceded that Ms. Lubin had valid cognitive impairments “secondary to her breast cancer and
subsequent multiple courses of chemotherapy. This phenomenon (“chemo brain”) is well
documented in the clinical literature.” I-Iowever, he also incorrectly stated that Ms. Lubin had
motivational problems caused by her “perceived” medical condition.

33. On March l6, 2011, LINA terminated Ms. Lubin’s claim for a second time, citing
the mental-nervous limitation in the policy and relying upon Dr. Mercurio’s report.

34. On November 7, 2011, Ms. Lubin, via counsel, appealed LINA’s second
termination of her LTD benefits.

35. The appeal discussed all of the neuropsychological testing performed on Ms.
Lubin, highlighted the flaws in Dr. Mercurio’s analysis (including his highlighting below chance

results on a test of effort which alone cannot detect malingering, and which did not prevent him

5

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 8 of 23 Page|D: 8

from ultimately concluding that Ms. Lubin had valid cognitive impairments), and included
updated medical records.

36. After receiving Ms. Lubin’s appeal, LINA referred her file for a paper review.

37. On January 5, 2012, neuropsychologist Bruce Caplan, Ph.D. reviewed Ms.
Lubin’s file at the request of LINA’s vendor, MLS.

38. Dr. Caplan opined that Ms. Lubin was cognitively impaired, and that “the_re is
fairly consistent evidence across all three neuropsychological assessments of meaningful deficits
in anennon,inennn§@ verbal abnines Ovnh the “second language caveaf§, and execunve
functions.” He noted that most of her treating physicians viewed her cognitive impairments as a
side effect of chemotherapy.

39. Dr. Caplan concluded that Ms. Lubin could not return to work in her own
omwmmnmdmmmmmgthbwm@wmmgmdmmmwammmawmpmnwhmmwmm
“given the comparative longstanding stability of Ms. Lubin’s condition as described in the
available records, I do not believe that it requires much an excessive inferential leap to
extrapolate from these documents.”

40. Based on the substantial medical evidence of record demonstrating that l\/ls. Lubin
was totally disabled by her physical condition, LINA reinstated Ms. Lubin’s LTD benefits via
lenerdmedFebnnnyl6,20l2..

41. In reinstating benefits to Ms. Lubin, LINA determined that she was disabled by
cognitive impairments caused by her chemotherapy treatment. LINA determined that Ms. Lubin
was disabled from any work that would earn her the income threshold listed in the LTD policy.

42. Ms. Lubin remained totally disabled from her physical condition in 2012 and

20l3.

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 9 of 23 Page|D: 9

43. On January 14, 2013, Ms Lubin’s Board Certified treating neurologist Igor
Khelemsky, M.D submitted an APS to LINA stating that l\/[s. Lubin remained disabled due to
dementia which had resulted in memory loss and cognitive decline.

44. LINA continued to find Ms. Lubin disabled based upon her physical condition
and continued to approve her benefits

45. On January 6, 2014, Dr. Khelemsky submitted and APS to LINA stating that Ms.
Lubin remained disabled due to dementia and cognitive decline.

46. LINA continued to find Ms. Lubin disabled based upon her physical condition
and continued to approve her benefits

47. On November 24, 2014, Dr. Khelemsky submitted an APS to LINA stating that
Ms. Lubin remained disabled due to dementia and cognitive decline.

48. LINA continued to find Ms. Lubin disabled based upon her physical condition
and continued to approve her benefits

49. On October 26, 2015, Dr. Khelemsky submitted an APS to LINA stating that Ms.
Lubin remained disabled due to dementia and cognitive decline.

50. LINA continued to find Ms. Lubin disabled based upon her physical condition
and continued to approve her benefits

51. On September 26, 2016, Dr. Khelemsky submitted an APS to LINA stating that
Ms. Lubin remained disabled due to dementia and cognitive decline.

52. Ms. Lubin continued to treat at Memorial Sloan Kettering Cancer Center
following the end of her chemotherapy. Through 2016, her providers at l\/lemorial Sloan
Kettering documented her disability to side'effects of cancer and chemotherapy including pain,
fatigue, and cognitive decline, in addition to the side effects of her treatment with hormone

therapy.

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 10 of 23 Page|D: 10

53. Dr. Khelemsky’s office visit notes documented continued cognitive impairment as
a result of chemotherapy induced dementia through 2016 including short term memory loss,
impaired concentration, and word finding difficulties He additionally documented fatigue and
lightheadedness throughout this time.

54. On March 9, 2017, at LINA”s request, Ms Lubin underwent a
neuropsychological evaluation with Kenneth Kutner, Ph.D. Dr. Kutner’s testing objectively
revealed severe deficits in memory and visuospatial processing, which he acknowledged as areas
of decline from prior neuropsychological testing.

55. Despite the substantial medical evidence of record which revealed disabilitSy due
to cancer, multiple life-saving and invasive surgeries, and chemotherapy treatment which LINA
had accepted for several years as cognitively disabling after multiple rounds of
neuropsychological testing and paper reviews, Dr. Kutner concluded that Ms. Lubin was
“somatizing,” that her disability was not physical, and that What she really suffered from was a
psychiatric condition Dr. Kutner reached this conclusion without performing a single
psychological test.

56. Dr. Kutner concluded that Ms. Lubin was disabled from her own occupation

57. On March 29, 2017, LINA terminated Ms. Lubin’s LTD benefits for a third time,
claiming as Dr. Kutner did that after all she endured health wise and all LINA had accepted as
physically disabling since 2008, that Ms. Lubin was in fact suffering from a psychiatric
condition. Despite Dr. Kutner conceding severe impairment in memory and visuospatial skills,
LINA also claimed that Ms. Lubin’s cognitive impairment had improved and that she was able to
perform her own occupation.

58. On September 19, 2017, Plaintiff, via counsel, appealed LINA’s third termination

of her LTD benefits The appeal included the expert report of neuropsychologist Kenneth
8

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 11 of 23 Page|D: 11

Freundlich, Ph.D., who reviewed the data of record. Dr. Freundlich noted that while Dr. Kutner
failed to perform psychological testing in rendering his net opinion that Ms. Lubin’s impairments
were psychiatric, he also administered different tests than prior examiners administered and then
claimed the results had changed. He also noted that as Ms. Lubin was taking an aromatase
inhibitor which is known to lower estrogen levels and “Given the well-established link between
estrogen and cognition, it is not surprising that additional cognitive problems may have
developed after the 2009 evaluation.”

59. Dr. Freundlich concluded that based on Ms. Lubin’s history of breast cancer,
bilateral mastectomy and chemotherapy treatment, it was “far more reasonable to attribute Ms
Lubin’s well documented cognitive impairments to her well-documented medical history.”

60. The September 19, 2017 appeal also documented Ms. Lubin’s comorbid physical
conditions including the effects of her treatment and osteopenia. The appeal documented the
arbitrary and capricious nature of LINA’s termination of Ms. Lubin’s LTD benefits despite any
evidence of improvement in her physical condition to warrant same.

61. In response to Ms. Lubin’s appeal, LINA procured the paper review of Sean
Connolly, Ph.D., who provided a neuropsychological report at the behest of LINA’s hired
vendor, Genex.

62. Despite the substantial medical evidence of record, Dr. Connolly now concluded
that, in fact, Ms. Lubin was not cognitively disabled -whether from a physical or a mental
standpoint His conclusion was despite the multiple evaluations she had undergone, and despite
the fact that even Dr. Kutner conceded that she had areas of severe impairment in memory and
visuospatial ability that would preclude her from work in her own occupation

63. Based on Dr. Connolly’s review and that of an occupational medicine physician

who incorrectly claimed that l\/Is. Lubin had no physical restrictions or limitations despite~the

9

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 12 of 23 Page|D: 12

substantial medical evidence of record, LINA upheld its third termination of Ms. Lubin’s LTD
benefits despite the substantial medical evidence of record.

64. Despite LINA’s refusal to pay this valid claim, _Ms Lubin remained totally
disabled as a result of her physical conditions

65. On April 19, 2018, Ms. Lubin underwent repeat neuropsychological testing with
Dr. Freundlich. Dr. Freundlich’s objective testing confirmed deficits in learning and memory;
attention/concentration; and processing speed.

66. Dr. Freundlich stated, “The aforementioned deficits have repeatedly been
documented in the prior evaluations, and the current evaluation continues to demonstrate that
Mrs Lubin experiences ongoing cognitive impairments, that are directly attributable to her
medical condition and the treatment required to maintain her health.”

67 . On l\/lay 25, 2018, Ms. Lubin, via counsel, filed a second level appeal of LINA’s
third termination of her LTD benefits The appeal included Dr. Freundlich’s report and Ms.
Lubin’s updated medical records documenting memory loss; impaired concentration; word
finding difficulties ; fo ggy-headedness; and ongoing treatment at Memorial Sloan Kettering.

68. On June 29, 2018 when 35 days of LINA’s allotted claim review period had
elapsed_LINA sent a letter requesting that l\/[s. Lubin sign and return an Authorization for
LINA to obtain her Social Security Administration (SSA) file.

69. On June 16, 2018, counsel sent Ms. Lubin’s signed SSA authorization to LINA.

70. After receiving the authorization, LINA wrote that it would be tolling its review
of Ms. Lubin’s claim until September 13, 2018.

71. At the end of the tolling period, LINA had 10 days remaining of its initial 45-day
review period to render a determination on Ms. Lubin’s second level of appeal pursuant to 29

C.F.R. § 2560.503-(i)(1)(i) and (i)(3)(i) as it had already exhausted 35 days to review the claim
' 10

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 13 of 23 Page|D: 13

before requesting tlie SSA authorization Pursuant to 29 C.F.R. §2560.503-1(®(3), “the period
for making the benefit determination shall be tolled from the date on which the notification of the
extension sent to the claimant until the date on which the claimant responds to the request for
additional iiiformation.”

72. On September 13, 2018, LINA sent a letter requesting an extension of 45 days to
complete review of Ms. Lubin’s second level of appeal. LINA’s letter stated that it needed to
additional 45 days in order to “review the records existing in your client’s file, including those
received during the appeal process.” LINA stated, “we are sending the entire file for an
independent medical review.”

73. The initial 45-day review period for Ms. Lubin’s appeal expired no later than
September 24, 2018.

74. LINA’s September 13, 2018 letter did not provide special circumstances
warranting an extension as the items it claimed it needed the extension for are standard in
disability claims

75. Even if LINA did have good cause for an extension, the second 45-day review
period for Ms Lubin’s appeal expired as of November 8, 2018. Therefore, LINA’s deadline to
render a decision on Ms. Lubin’s appeal expired on September 24, 2018.

76. To date, LINA has failed to render a determination on Ms. Lubin’s second level
of appeal.

77. On October 17, 2018, the claim handler evaluating Ms. Lubin’s appeal asked
counsel if counsel and/or Plaintiff could provide the raw data from Ms. Lubin’s
neuropsychological testing with Dr. Freundlich.

78. LINA’s request for the raw data indicated that in the nearly five months since

LINA received Ms. Lubin’s appeal-the heart of which is her iieurocognitive status_LlNA had
11

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 14 oft 23 Page|D: 14

not taken the necessary action to obtain the raw testing data. LINA confirmed that LINA had not
requested the raw testing data from Dr. Freundlich as of October 17, 2018.

79. Counsel advised LINA that the American Psycliological Association guidelines
Would not permit Dr. Freundlich to provide his raw testing data to counsel directly and that Dr.
Freundlich was the only person who could furnish the raw data. Counsel advised LINA to
provide a proper authorization for the release of Dr. Freundlich’s raw data

80. On October 17, 2018, the claim handler at LINA sent a letter to counsel
purporting to “confirm” the conversation of October 17, 2018, and enclosing a blank and
standard medical authorization for Ms. Lubin to sign

81. On October 22, 2018, counsel wrote to LINA and advised that the authorization
provided was not acceptable, and that LINA needed to provide a proper authorization specifying
the name of the reviewer so that Dr. Freundlicli could provide his raw data directly to that person
in accordance with APA guidelines Counsel Wrote, “1 asked for you to provide an authorization
for the raw data. lnstead, you provided another copy of a generic Disclosure Authorization that
LINA already has a copy of…LINA is to immediately provide an authorization identifying its
neuropsychological reviewer and authorizing release to that individual specifically.”

82. After LINA failed to provide either a proper raw data authorization or the name of
its reviewer, counsel contacted LINA on October 30, 2018.

83. Counsel reiterated to LINA via the supervisor that ethically counsel is not entitled
to the raw data and that in order for LINA to obtain it LINA must furnish a proper release or at
least identify the name of the reviewer so that Dr. Freundlich can send it directly to the reviewer.

84. Not until October 30, 2018_over five months after receipt of Ms Lubin’s second
level of appeal_did LINA provide the specific information required to facilitate release of the

raw data_namely, the name of the paper reviewer.

12

 

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 15 of 23 Page|D: 15

85. Couiisel furnished an authorization with the name of the reviewer to Dr.
Freundlich, who released his raw data after finally receiving what LINA should have requested
no later than June for this neurocogiiitive-based claim.

86. On November 8, 201 S_the 90th day (allowing for tolling) of LINA’s claim
review_LINA sent a letter advising that it still had not obtained its neuropsychological
reviewer’s report.

87. Oii November 26, 2018, LINA sent a letter claiming that Ms. Lubin’s claim was
still in review and that it “hoped” to render a decision following a vocational revieW.

88. To date, Plaintiff (through her counsel) has not received a decision with respect to
Ms. Lubin’s second level of appeal.

89. l\/ls. Lubin has availed herself of all of the administrative remedies available under
the LTD Policy.

AND FOR A FIRST CAUSE OF ACTION

90. ‘Ms. Lubin repeats and re-alleges each and every allegation set forth above at
paragraphs 1-89 as if fully set forth herein again

91. Ms. Lubin is and has been continuously disabled within the meaning of the terms
of Group Disability Policy No. FLK-030545. As such, she is entitled to benefits under the policy.

92. At all times relevant herein, LINA has failed to follow reasonable claims
procedure as required by ERISA 503, 29 U.S.C. § 1133 and the accompanying regulations in that
LINA has terminated l\/[s. Lubin’s benefits despite her total disability due to her physical
condition; terminated Ms. Lubin’s benefits without any substantial change in the medical
evidence of record; ignored the plethora of evidence from Ms. Lubin’s physicians who have
actually examined Ms. Lubin and have detailed Ms. Lubin’s serious impairments; disregarded

Ms. Lubin’s objective and subjective evidence of disability; disregarded the physical findings of

13

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 16 of 23 Page|D: 16

her treating physicians without providing a meaningful explanation; selectively reviewed the
evidence in an attempt to justify a denial of Lubin’s claim; and improperly treated Ms. Lubin’s
Social Security Disability Award.

93. Ms. Lubin has availed herself of her administrative remedies, having appealed
LINA’s termination of her Long Term Disability benefits twice as permitted by the policy.

94. To date, LINA has not issued a withdrawal of the termination of benefits under
the policy despite the substantial medical evidence of record establishing l\/ls. Lubin’s
entitlement to benefits

95. By virtue of the foregoing, Defendant has breached the terms of subject policy,
which is insured by LINA, under which the Plaintiff, Eugeiiia Lubin, is a beneficiary and has
violated the requirements of the Employee Retirement lncome Security Act, 29 USC § § 1001 et
Seq., 1132 and 1133 et seq the applicable regulations promulgated thereunder in a manner that is
arbitrary and capricious and wrong.

WHEREFORE, Plaintiff requests that this Honorable Court enter an Order as follows:

1. Finding that plaintiff has exhausted her administrative remedies under the LTD
policy due to LINA’s failure to render a timely decision on her appeal.
2. Declaring Ms. Lubin disabled within the meaning of the LINA LTD policy.
3. Ordering LINA to immediately place Ms. Lubin back on claim under the LTD
Policy retroactive to April 28, 2017.
4. Awarding Plaintiff her costs of suit, including reasonable attorney’s fees
5. Awarding to Plaintiff interest on all unpaid benefits, and waiving any and all
premium charged accruing with respect to said policies of insurance

6. Granting such further relief as this Court may deem just and proper.

14

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 17 of 23 Page|D: 17

AND FOR A SECOND CAUSE OF ACTION

96. l\/[s. Lubin repeats and re-alleges each and every allegation set forth above at
paragraphs 1-95 as if fully set forth herein again

97. Ms. Lubin submitted her appeal missive to LINA on May 25, 2018.

98. On June 29, 2018 when 35 days of LINA’s allotted claim review period had
elapsed_LINA sent a letter requesting that Ms. Lubin sign and return an Authorization for
LINA to obtain her Social Security Adininistration (SSA file).

99. On June 16, 2018, counsel sent Ms. Lubin’s signed SSA authorization to LINA.

100. After receiving the authorization, LINA wrote that it would be tolling its review
of Ms. Lubin’s claim until September 13, 2018.

101. At the end of the tolling period, LINA had 10 days remaining of its initial 45-day
review period to render a determination on Ms. Lubin’s second level of appeal pursuant to 29
C.F.R. § 2560.503-1(i)(1j(i) and (i)(3)(i) as it had already exhausted 35 days to review the claim
before requesting the SSA authorization Pursuant to 29 C.F.R. §2560.503-1(f)(3), “the period
for making the benefit determination shall be tolled from the date on which the notification of the
extension sent to the claimant until the date on which the claimant responds to the request for
additional information.”

102. On September 13, 2018, LINA sent a letter requesting an extension of 45 days to
complete review of 1\/1s. Lubin’s second level of appeal. LINA’s letter stated that it needed an
additional 45 days in order to “review the records existing iii your client’s file, including those
received during the appeal process.” LINA stated, “we are sending the entire file for an
independent medical review.”

103. The initial 45-day review period for Ms. Lubin’s appeal expired no later than

September 24, 2018.
15

 

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 18 of 23 Page|D: 18

104. LINA’s September 13, 2018 letter did not provide special circumstances
warranting an extension as the items it claimed it needed the extension for are standard in
disability claims

105. Even if LINA did have good cause for an extension, the second 45-day review
period for 1\/1s. Lubin’s appeal expired as of November 8, 2018. Therefore, LINA’s deadline to
render a decision on Ms. Lubin’s appeal expired on September 24, 2018.

106. Oii October 17, 2018, the claim handler evaluating Ms. Lubin’s appeal asked
counsel if counsel and/or Plaintiff could provide the raw data from Ms. Lubin’s
neuropsychological testing with Dr. Freundlich.

107. LINA’s request for the raw data indicated that in the nearly five month since
LINA received l\/ls. Lubin’s appeal-the heart of which is her neurocognitive status-LINA had
not taken the necessary action to obtain the raw testing data. LINA confirmed that LINA had not
requested the raw testing data from Dr. Freundlich as of October 17, 2018.

108. Counsel advised LINA that the American Psychological Association guidelines
would not permit Dr. Freundlich to provide his raw testing data to counsel directly and that Dr.
Freundlich was the only person who could furnish the raw data. Couiisel advised LINA to
provide a proper authorization for the release of Dr. Freundlich’s raw data

109. On October 17, 2018, the claim handler at LINA sent a letter to counsel
purporting to “confirm” the conversation of October 17, 2018, and enclosing a blank and
standard medical authorization for Ms. Lubin to sign

110. Oii October 22, 2018, counsel wrote to LINA and advised that the authorization
provided was not acceptable, and that LINA needed to provide a proper authorization specifying
the name of the reviewer so that Dr. Freundlich could provide his raw data directly to that person

in accordance with APA guidelines Counsel wrote, “l asked for you to provide an authorization

16

 

Case 2:18-cV-1694O-KSH-CLW Document 1 Filed 12/07/18 Page 19 of 23 Page|D: 19

for the raw data. lnstead, you provided another copy of a generic Disclosure Authorization that
LINA already has a copy of. . .LINA is to immediately provide an authorization identifying its
neuropsychological reviewer and authorizing release to that individual specifically.”

111. After LINA failed to provide either a proper raw data authorization or the name of
its i'eviewer, counsel contacted LINA on October 30, 2018.

112. Counsel reiterated to LINA via the supervisor that ethically counsel is not entitled
to the raw data and that in order for LINA to obtain it LINA must furnish a proper release or at
least identify the name of the reviewer so that Dr. Freundlich can send it directly to the reviewer.

113. Not until October 30, 2018~over five months after receipt of Ms. Lubin’s second
level of appeal-did LINA provide the specific information required to facilitate release of the
raw data_namely, the name of the paper reviewer.

114. Counsel furnished an authorization with the name of the reviewer to Dr.
Freundlich, who released his raw data after finally receiving what LINA should have requested
no later than June for this neurocognitive-based claim.

115 . On November 8, 2018_the 90th day (allowing for tolling) of LINA’s claim
review_LINAr sent a letter advising that it was still awaiting (had not obtained) its
neuropsychological reviewer’s report.

116. On November 26, 2018, LINA sent a letter claiming that l\/ls. Lubin’s claim was
still in review and that it “hoped” to render a decision following a vocational review.

117. To date, Plaintiff (through her counsel) has not received a decision with respect to
Ms. Lubin’s second level of appeal.

118. Ms. Lubin has availed herself of all of the administrative remedies available under

the LTD Policy.

17

 

Case 2:18-cV-16940-KSH-CLW Document 1 Filed 12/07/18 Page 20 of 23 Page|D: 20

119. The ERISA regulations pi'ovide, “the plan administrator shall notify a
claimant. . .of the plan’s benefit determination on review within a reasonable period of time, but
not later than [45] days after receipt of the claimant’s request for review by the plan, unless the
plan administrator determines that special circumstances (such as the need to hold a hearing, if
the plan’s procedures provide for such a hearing) require an extension of time for processing of
claim.” 29 C.F.R. § 2560.5031-(i)(1)(i) and (i)(3)(i).

120. The ERISA regulations further provide, “If the plan administrator determines that
an extension of time for processing is required, written notice of the extension shall be furnished
to the claimant prior to the termination of the initial [45]-day period . .The extension notice shall
indicate the special circumstance requiring an extension of time and the date by which the plan
expect to render the determination on review.” 29 C.F.R. § 2560.5031-(i)(1)(i) and (i)(3)(i).

121. Pursuant to ERISA, LINA’s deadline for making a determination on Plaintiff"s
appeal has passed, and LINA’s failure to render a decision to date is not due to any “special
circumstances (such as the need to hold a hearing, if the plan’s procedures provide for such a
hearing)” pursuant to 29 C.F.R. § 2560.503-(i)(1)(i) and (i)(3)(i).

122. Ms Lubin’s administrative remedies are deemed exhausted pursuant to the
ERISA regulations 29 C.F.R. §2530.503-1.

123. LlNA’s delay in rendering a decision in this matter is not in good faith,
prejudices Plaintiff, and is not due to good cause or matters outside LINA’s control.

LINA’s delay has prejudiced Plaintiff.

124. Pursuant to ERISA, Ms. Lubin has exhausted the administrative remedies

available under the LTD Plan and is entitled to pursue any available remedies under Section

502(a) of the Act.

18

 

 

Case 2:18-cV-16940-KSH-CLW Document 1 Filed 12/07/18 Page 21 of 23 Page|D: 21

125. Because LINA did not render a decision on plaintiffs appeal, LINA’s denial of
disability benefits will be evaluated de novo by the Court.
WHEREFORE, Plaintiff requests that this Honorable Court enter an Order as follows:
7. Finding that plaintiff has exhausted her administrative remedies under the LTD
policy due to LINA’s failure to render a timely decision on her appeal.
8. Declaring Ms. Lubin disabled within the meaning of the LINA LTD policy.
9. Ordering LINA to immediately place Ms. Lubin back on claim under the LTD
Policy retroactive to April 28, 2017.
10. Awarding Plaintiff her costs of suit, including reasonable attorney’s fees
11. Awarding to Plaintiff interest on all unpaid benefits, and waiving any and all
premium charged accruing with respect to said policies of insurance.
12. Granting such further relief as this Court may deem just and proper.
AND FOR A THIRD CAUSE OF ACTION
126. 1\/1s. Lubin repeats and re-alleges each and every allegation set forth above at
paragraphs 1-125 as if fully set forth herein again
127 . Iii 2013, LINA entered into a Multi-State Regulatory Agreement (hereinafter “the
Agreement,” Exhibit B) with the states of Maine, Ohio, Pennsylvania and Califomia after
investigations by these states revealed regular improper claim handling by LINA with regard to
insureds who resided in those states
128. New Jersey subsequently signed the Agreement and became a participant thereto.
129. Plaintiff is a resident of New Jersey.
130. Per the Agreement, LINA stipulated that it would improve and reform its
procedures to bring LINA’s practices in line with proper claim handling protocol and the

standards of the National Association of Insurance Commissioners

19

 

 

Case 2:18-cV-16940-KSH-CLW Document 1 Filed 12/07/18 Page 22 of 23 Page|D: 22

131. LINA’s conduct with respect to Ms. Lubin’s claim violates provisions of the
Agreement, including the Agreement’s stipulation that LINA will improve its procedures for

gathering medical evidence and documenting conclusions

132. By violating the Agreement, LINA has breached the contractual duties it owes to

Ms. Lubin thereunder.
133. By violating the Agreement, LINA has engaged in arbitrary and capricious
conduct in violation of ERISA, 29. U.S.C. §§1001 etseq., 1132 and 1133.
WHEREFORE, Plaintiff requests that this Honorable Court enter an Order as follows
1. v Finding that plaintiff has exhausted her administrative remedies under the LTD
policy due to LINA’S failure to render a timely decision on her appeal.
2. Declaring Ms. Lubin disabled within the meaning of the LINA LTD policy.
3. Ordering LINA to immediately place Ms. Lubin back on claim under the LTD
Policy, retroactive to April 28, 2017.
4. Awarding Plaintiff her costs of suit, including reasonable attorney’s fees
5. Awarding to Plaintiff interest on all unpaid benefits, and waiving any and all
premium charged accruing with respect to said policies of insurance.

6. Granting such further relief as this Court may deem just and proper.

20

 

 

Case 2:18-cV-16940-KSH-CLW Document 1 Filed 12/07/18 Page 23 of 23 Page|D: 23

DESIGNATION OF TRIAL C()UNSEL

Plaintiff designates Sara Kaplan-Khodorovsky, Esq. as trial counsel

CERTIFICATION
1 certify that the matter in controversy is not the subject of any other action or arbitration

proceeding, now or contemplated and that no other parties should be joined in this action

 

Dated: December 7, 2018 By: \
Sara Kaplan-Khddorovsky
The Law Office of Barbara B. Comerf`ord
45 Eisenhower Drive, Suite 280
Paramus, New Jersey 07652
Telephone: 201-485-8806
Fax: 201-485-7014
Attorneys for Plaintiff Eugenia Lubin

21

